Exhibit 10.4
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement is made this             day of
                    , 20              , between King Pharmaceuticals, Inc., a
Tennessee corporation (the “Company”), and
                                        , an officer of the Company (the
“Officer”).
     WHEREAS, the Company desires to continue to benefit from the services of
highly-qualified and experienced persons such as the Officer;
     WHEREAS, the substantial increase in corporate litigation subjects
corporate officers to expensive litigation risks at the same time that the
uncertainties relating to directors’ and officers’ liability insurance and to
indemnification are increasing;
     WHEREAS, the Tennessee Business Corporation Act (the “Act”) provides for
the indemnification of officers under certain circumstances and the charter and
bylaws of the Company provide for the indemnification of officers in accordance
with applicable Tennessee law;
     WHEREAS, the Officer does not regard the protection available to the
Company’s officers under the Act and under the Company’s charter, bylaws and
directors’ and officers’ liability insurance as adequate in all circumstances;
and
     WHEREAS, the Act specifically provides that the indemnification provided
thereunder is not exclusive and contemplates that indemnification agreements may
be entered into between Tennessee corporations and their officers.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:
     Section 1. Service by Officer. The Officer agrees to continue to serve as
an officer of the Company until his or her resignation or removal.
Notwithstanding anything herein to the contrary, this Agreement shall not
provide the Officer the right to be employed by the Company, modify the terms of
any previous offer letter or employment agreement between the Officer and the
Company, or otherwise affect the “at will” nature of the Officer’s employment by
the Company.
     Section 2. Indemnification.
          (a) To the maximum extent permitted by law, but subject to the
limitations contained in Section 4 or otherwise in this Agreement, the Company
shall indemnify the Officer against any Liability or Expense actually and
reasonably incurred by the Officer in a Proceeding by reason of (or arising in
part out of) an Indemnifiable Event, except that the Company shall not be
required to indemnify the Officer for any Liabilities or Expenses incurred in a
Proceeding initiated by or on behalf of the Officer or to which the Officer
voluntarily becomes a party unless (i) the Company has joined in or the board of
directors of the Company (the “Board”) has consented to the initiation of such
Proceeding; (ii) the Proceeding is one to enforce indemnification rights in
connection with any other Proceeding in which the Officer actually incurs
Liabilities or Expenses by reason of (or arising in part out of) an
Indemnifiable

 



--------------------------------------------------------------------------------



 



Event; or (iii) otherwise required under the Act. If the Officer is entitled
under any provision of this Agreement to indemnification by the Company for some
or a portion of any Liability or Expenses, but not, however, for the total
amount thereof, the Company shall nevertheless indemnify the Officer for the
portion thereof to which the Officer is entitled. Notwithstanding any other
provision of this Agreement, to the extent that the Officer is a party to and
has been successful, on the merits or otherwise, in the defense of any
Proceeding relating in whole or in part to an Indemnifiable Event, the Officer
shall be indemnified to the maximum extent permitted by law against all
Liabilities and Expenses actually and reasonably incurred by the Officer or on
the Officer’s behalf in connection therewith. If the Officer is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all issues or matters in such Proceeding, the
Company shall indemnify the Officer against all Expenses actually and reasonably
incurred by him or her, or on his or her behalf, in connection with each
successfully resolved issue or matter.
          (b) The Company acknowledges that a settlement or other disposition
prior to final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty. If any Proceeding or
any issue or matter therein is disposed of, on the merits or otherwise
(including a disposition without prejudice), prior to final judgment without
(i) the disposition being adverse to the Officer, (ii) a plea of guilty or nolo
contendere by the Officer or (iii) a finding that any of the circumstances
described in clauses (c) through (e) of Section 4 hereof exist, the Officer
shall be considered for the purposes hereof to have been wholly successful with
respect thereto.
     Section 3. Expense Advances.
          (a) Subject to Section 10 hereof, if so requested by the Officer the
Company shall advance the reasonable Expenses incurred by the Officer (which,
for the avoidance of doubt, need not have already been paid by the Officer) in a
Proceeding by reason of (or arising in part out of) an Indemnifiable Event,
except that the Company shall not be required to advance Expenses to the Officer
for any Expenses incurred in a Proceeding initiated by or on behalf of the
Officer or to which the Officer voluntarily becomes a party unless (i) the
Company has joined in or the Board has consented to the initiation of such
Proceeding; (ii) the Proceeding is one to enforce indemnification rights in
connection with any other Proceeding in which the Officer actually incurs
Liabilities or Expenses by reason of (or arising in part out of) an
Indemnifiable Event; or (iii) otherwise required under the Act.
          (b) Subject to Section 10 hereof, Expense advancements shall be
provided within 60 days of the Officer furnishing the Company a request for such
advance or advances, and:
               (i) a written affirmation, personally signed by or on behalf of
the Officer, of his or her good faith belief that (A) he or she conducted
himself or herself in good faith and in the reasonable belief that his or her
conduct was (x) in the Company’s best interests if the Officer was acting in his
or her official capacity as an officer of the Company, or (y) in all other
cases, not opposed to the Company’s best interests, and in the case of a
criminal Proceeding, had no reasonable cause to believe his or her conduct was
unlawful and (B) he or she is not liable for profits made from the purchase or
sale by the Officer of securities of the

- 2 -



--------------------------------------------------------------------------------



 



Company pursuant to the provisions of Section 16(b) of the Securities Exchange
Act of 1934 (the “Exchange Act”) or any similar provisions of any federal or
state statutes or regulations; and
               (ii) a written undertaking (in the form of an unlimited general
obligation of the Officer, which need not be secured), personally signed by or
on behalf of the Officer to repay any advances, if it is ultimately determined
that the Officer is not entitled to indemnification by the Company in respect of
such Proceeding.
          (c) All Expense advances pursuant to this Section 3 are deemed to be
an obligation of the Company to the Officer hereunder and shall in no event be
deemed a personal loan.
     Section 4. Limitations on Indemnification. No indemnification pursuant to
this Agreement may be made:
          (a) in advance of a final judgment with respect to, or other final
disposition of, the Proceeding for which indemnification is sought;
          (b) for any Liability or Expenses for which the Officer has been
reimbursed by insurance, indemnification other than pursuant to this Agreement
or otherwise;
          (c) in respect of any issue or matter as to which the Officer shall
have been adjudged to be liable to the Company in any Proceeding by or in the
right of the Company;
          (d) in respect of any Proceeding charging improper personal benefit to
the Officer, whether or not involving action in the Officer’s official capacity,
in which the Officer was adjudged liable on the basis that personal benefit was
improperly received by the Officer; or
          (e) if a judgment or other final adjudication adverse to the Officer
establishes:
               (i) that he or she did not act in good faith and in the
reasonable belief that his or her conduct was (x) in the Company’s best
interests if the Officer was acting in his or her official capacity as an
officer of the Company, or (y) in all other cases, not opposed to the Company’s
best interests;
               (ii) in the case of a criminal Proceeding, that he or she had
reasonable cause to believe his or her conduct was unlawful; or
               (iii) the Officer’s liability for profits made from the purchase
or sale by the Officer of securities of the Company pursuant to the provisions
of Section 16(b) of the Exchange Act or any similar provisions of any federal or
state statutes or regulations.
     Section 5. Contribution.

- 3 -



--------------------------------------------------------------------------------



 



          (a) Whether or not the indemnification provided in Section 2 hereof is
available, but subject to Section 4, in respect of any Proceeding in which the
Company is jointly liable with the Officer (or would be if joined in such
Proceeding), then the Company shall contribute to the amount of Liabilities and
Expenses actually and reasonably incurred and paid or payable by the Officer in
proportion to the relative benefits received by the Company and all officers,
directors or employees of the Company, other than the Officer, who are jointly
liable with the Officer (or would be if joined in such Proceeding), on the one
hand, and the Officer, on the other hand, from the Indemnifiable Event from
which such Proceeding arose; provided, however, that the proportion determined
on the basis of relative benefit may, to the extent necessary to conform to
applicable law, be further adjusted by reference to the relative fault of the
Company and all officers, directors or employees of the Company, other than the
Officer, who are jointly liable with the Officer (or would be if joined in such
Proceeding), on the one hand, and the Officer, on the other hand, in connection
with the Indemnifiable Event that resulted in such Liabilities or Expenses, as
well as any other equitable considerations which applicable law may require to
be considered. The relative fault of the Company and all officers, directors or
employees of the Company, other than the Officer, who are jointly liable with
the Officer (or would be if joined in such Proceeding), on the one hand, and the
Officer, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.
          (b) Subject to Section 4 hereof, the Company hereby agrees to fully
indemnify and hold the Officer harmless from any claims of contribution which
may be brought by officers, directors or employees of the Company, other than
the Officer, who may be jointly liable with the Officer.
          (c) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to the Officer for
any reason other than the application of any limitation set forth in Section 4
hereof, the Company, in lieu of indemnifying the Officer, shall contribute to
the amount incurred by the Officer, whether for Liabilities or Expenses, in
connection with any Proceeding relating to an Indemnifiable Event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and the Officer as a result of the
Indemnifiable Event giving cause to such Proceeding; or (ii) the relative fault
of the Company (and its directors, officers, employees and agents (other than
the Officer)) and the Officer in connection with such event(s) or
transaction(s).
     Section 6. Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement other than Section 4, to the extent that the
Officer is, by reason of his or her official capacity with the Company, a
witness, or is made (or asked to) respond to discovery requests, in any
Proceeding to which the Officer is not a party, the Officer shall be indemnified
against all Expenses actually and reasonably incurred by him or her, or on his
or her behalf, in connection therewith.
     Section 7. Non-Exclusive Rights. The Officer’s rights to indemnification
and advancement of Expenses under this Agreement are intended to be cumulative
and not exclusive of other rights to which the Officer may be entitled under any
insurance policy, the

- 4 -



--------------------------------------------------------------------------------



 



Act, the charter or bylaws of the Company or a resolution of shareholders or
Board providing for indemnification. No amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of the
Officer under this Agreement in respect of any Indemnifiable Event that occurs
prior to such amendment, alteration or repeal. To the extent that a change in
the Act, whether by statute or judicial decision, permits greater
indemnification than would be afforded currently under the Company’s charter or
bylaws or this Agreement, it is the intent of the parties hereto that the
Officer shall enjoy by this Agreement the greater benefits so afforded by such
change.
     Section 8. Liability Insurance. To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, or agents or fiduciaries of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that such person serves at the request of the Company, the Officer
shall be covered by such policy or policies in accordance with its or their
terms. If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has directors’ and officers’ liability insurance in
effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Officer, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.
     Section 9. Notification and Defense of Claim. If a claim is to be made
against the Company with respect to any Proceeding under this Agreement, the
Officer shall notify the Company of the commencement of such Proceeding promptly
after receipt by the Officer of notice of the commencement thereof and provide
the Company with copies of all documents relating to such Proceeding with which
the Officer is served. With respect to any such Proceeding as to which the
Officer notifies the Company of the commencement thereof, (a) the Company shall
be entitled to participate therein at its own expense and (b) except as
otherwise provided below, shall be entitled to assume the defense thereof, with
counsel reasonably satisfactory to the Officer. After notice from the Company to
the Officer of its election to assume the defense thereof, the Company shall not
be liable to the Officer under this Agreement for any legal expenses
subsequently incurred by the Officer in connection with the defense thereof,
except as provided below. The Officer shall have the right to employ his or her
own counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of the Officer, unless (i) the employment of such
counsel by the Officer has been authorized by the Company, (ii) counsel for the
Officer shall have reasonably concluded that there may be a conflict of interest
between the Company and the Officer in the conduct of his or her defense in such
Proceeding or (iii) the Company shall have failed to promptly employ its counsel
to assume the defense in such Proceeding, in each of which cases the fees and
expenses of the Officer’s counsel shall be paid by the Company. The Company
shall not be entitled, without the consent of the Officer, to assume the defense
in any Proceeding brought by or on behalf of the Company as to which counsel for
the Officer shall have reasonably concluded that there may be a conflict of
interest between the Company and the Officer in the conduct of his or her
defense.

- 5 -



--------------------------------------------------------------------------------



 



     Section 10. Procedure for Indemnification.
          (a) In order to obtain indemnification or advancement of Expenses
pursuant to Section 2, 3 or 6 of this Agreement, the Officer shall submit to the
Company a written request, including in such request such documentation and
information as is reasonably available to the Officer and is reasonably
necessary to determine whether and to what extent the Officer is entitled to
indemnification or advancement of Expenses. In the case of a request for Expense
advancement pursuant to Section 3, the Officer also shall submit to the Company
the documents required under Section 3(b). The Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board in
writing that the Officer has requested indemnification. Notwithstanding the
foregoing, any failure of the Officer to provide such a request to the Company,
or to provide such a request in a timely fashion, shall not relieve the Company
of any liability that it may have to the Officer unless, and to the extent that,
such failure actually and materially prejudices the interests of the Company.
          (b) Any such indemnification or advancement of Expenses shall be made
promptly, and in any event within 60 days after receipt by the Company of the
written request of the Officer, unless the Company determines within such 60-day
period that the Officer did not meet the applicable standard of conduct set
forth herein. Such determination shall be made in each instance:
               (i) by a majority vote of the directors of the Company consisting
of persons who are not at that time parties to the Proceeding (“Disinterested
Directors”), to the extent such Disinterested Directors constitute a quorum of
the Board;
               (ii) if such a quorum does not then exist, by a majority vote of
a committee of two or more Disinterested Directors that is designated by a
majority vote of the Board;
               (iii) by independent legal counsel (which may, to the extent
permitted by applicable law, be regular legal counsel to the Company), in a
written opinion to the Board (a copy of which shall be provided to the Officer),
appointed at the discretion of (x) a majority of the Disinterested Directors, to
the extent such Disinterested Directors constitute a quorum of the Board, (y) if
such a quorum does not then exist, a majority vote of a committee of two or more
Disinterested Directors that is designated by a majority vote of the Board or
(z) if a quorum of the Board cannot be obtained under clause (x) and a committee
cannot be designated under clause (y), a majority vote of the full Board; or
               (iv) if so directed by the Board, by a majority vote of a quorum
of the outstanding shares of stock of all classes entitled to vote for
directors, voting as a single class, which quorum shall consist of shareholders
who are not at that time parties to the Proceeding.
          (c) The Company shall not settle any claim in any manner which would
impose any penalty or any injunctive relief restricting the activities of the
Officer without the Officer’s written consent. The Officer shall not
unreasonably withhold his or her consent to

- 6 -



--------------------------------------------------------------------------------



 



any proposed settlement which does not impose a fine or injunctive relief, if
the Company pays all amounts due under such settlement immediately upon such
settlement becoming effective.
     Section 11. Cooperation of Officer. The Officer shall cooperate with the
person or persons making the determination on behalf of the Company with respect
to the Officer’s entitlement to indemnification under this Agreement, including
providing any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to the Officer and
relevant to such determination. Any costs and expenses (including reasonable
attorneys’ fees and disbursements) actually and reasonably incurred by the
Officer in providing such cooperation shall be borne by the Company
(irrespective of the determination as to the Officer’s entitlement to
indemnification).
     Section 12. Certain Presumptions and Burden of Proof. The right to
indemnification or advancement of Expenses as provided by this Agreement shall
be enforceable by the Officer in any court of competent jurisdiction if the
Company denies such request, in whole or in part, or if no disposition thereof
is made within the 60-day period referred to above in Section 10; provided,
however, such 60-day period may be extended for a reasonable time, not to exceed
an additional 30 days in the case the Board or a committee thereof is making
such determination, if the person or persons making the determination decide in
good faith that additional time is required for obtaining or evaluating
documentation or other relevant information. In any suit by the Officer to
enforce his or her rights under this Agreement, (a) the Officer shall be
presumed to be entitled to indemnification, subject to the Company’s ability to
rebut such presumption, and (b) the termination of a proceeding by a judgment,
order, settlement, conviction or upon a plea of nolo contendere or its
equivalent is not, of itself, determinative that the Officer did not act in good
faith, did not meet a particular standard of conduct, did not have any
particular belief, or that a court has determined that indemnification is not
permitted by applicable law. For purposes of any determination of good faith,
the Officer shall be presumed to have acted in good faith if he or she relied on
information, opinions, reports or statements, including financial statements or
other financial data prepared or presented by one or more officers or employees
of the Company whom the Officer reasonably believes to be reliable and competent
in the matters presented or by legal counsel, public accountants or other
persons as to matters the Officer reasonably believes are within the person’s
professional or expert competence; provided, however, the Officer shall not be
presumed to be acting in good faith if he or she has actual knowledge concerning
the matter in question that makes such reliance unwarranted. An officer’s
conduct with respect to an employee benefit plan for a purpose such officer
reasonably believes to be in the interests of the participants in, and
beneficiaries of, such plan shall be deemed conduct not opposed to the Company’s
best interests.
     Section 13. Securities Act Liabilities. The Officer understands and agrees
that with respect to certain liabilities incurred under the Securities Act of
1933 (the “Securities Act”), the Company’s obligations hereunder may be subject
to undertakings contained in various registration statements filed by it
pursuant to the Securities Act, as those undertakings relate to the possible
need for court review of indemnification for such liabilities.
     Section 14. Subrogation. The Company shall be subrogated to the extent of
any payment to the Officer under this Agreement to all of the rights of recovery
of the Officer with respect to such payments against third parties (including
the insurer under any insurance

- 7 -



--------------------------------------------------------------------------------



 



policy, if applicable). The Officer shall do everything reasonably necessary to
secure such rights, including the execution of such documents as may be
necessary or desirable to enable the Company to bring suit to enforce such
rights.
     Section 15. Duration of Agreement. This Agreement shall continue in effect
during the period the Officer is an officer of the Company and shall continue
until the final disposition of all Proceedings for Indemnifiable Events, whether
or not such Proceedings are instituted prior to the Officer ceasing to serve as
an officer of the Company.
     Section 16. Severability. The provisions of this Agreement shall be
severable in the event any of the provisions hereof are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, and the
remaining provisions shall remain enforceable to the fullest extent permitted by
law and, to the fullest extent possible, shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or
unenforceable.
     Section 17. Notices. All notices which are required or permitted hereunder
shall be in writing and sufficient if (a) delivered personally (effective on the
date delivered), (b) delivered by United States registered or certified mail,
return receipt requested (effective on the date received as evidenced by return
receipt), or (c) sent by United States Express Mail or overnight courier
(effective on the next business day), in each case to the Parties at the
following addresses with postage or delivery charges prepaid.

If to the Director, to:
 

 
 
 
 
 
or to such other address as may be furnished to the Company by the Director by
notice similarly given; or
If to the Company, to:
King Pharmaceuticals, Inc.
501 Fifth Street
Bristol, Tennessee 37620
Attention: Secretary
or to such other address as may be furnished to the Director by the Company by
notice similarly given.
     Section 18. Governing Law. This Agreement shall be governed by, and be
construed and enforced in accordance with, the laws of the State of Tennessee
applicable to contracts made and to be performed in such State without giving
effect to the principles of conflicts of laws.

- 8 -



--------------------------------------------------------------------------------



 



     Section 19. Consent to Jurisdiction. The Company and the Officer each
irrevocably consent to the jurisdiction of the courts of the State of Tennessee
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the courts of the State of Tennessee.
     Section 20. Binding Effect. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by and against the parties hereto and their
respective successors and assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company and the spouse, heirs and personal
representatives of the Officer. The Company shall require any successor to all
or substantially all of the business or assets of the Company, by written
agreement in form and substance satisfactory to the Officer, to expressly assume
this Agreement.
     Section 21. Subsequent Amendments. No amendment, termination or repeal of
any provision of the charter or bylaws of the Company, or any respective
successors thereto, or of any relevant provision of any applicable law, unless
in the case such amendment or change in law permits the Company to provide
broader indemnification rights than were permitted prior thereto, shall affect
or diminish in any way the rights of the Officer to indemnification, or the
obligations of the Company, arising under this Agreement, whether the alleged
actions or conduct of the Officer giving rise to the necessity of such
indemnification arose before or after any such amendment, termination or repeal.
     Section 22. Modification and Waiver. This Agreement supersedes in its
entirety any existing or prior agreement between the Company and the Officer
pertaining to indemnification and advancement rights, other than the provisions
of the Act and the Company’s charter and bylaws. No supplement, modification,
amendment, termination or assignment of this Agreement shall be effective unless
in writing signed by both parties hereto. No waiver of any provisions of this
Agreement shall be binding unless executed in writing by the party making the
waiver.
     Section 23. Definitions.
          (a) “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating or being or preparing to be a witness in a
Proceeding. Expenses shall also include Expenses incurred in connection with any
appeal resulting from any Proceeding, including the premium, security for, and
other costs relating to any cost bond, supersedeas bond, or other appeal bond or
its equivalent. In addition, Expenses shall include any expenses of establishing
a right to indemnification.
          (b) “Indemnifiable Event” means any event or occurrence that takes
place either prior to or after the execution of this Agreement, related to the
fact that the Officer is or was an officer of the Company, or while the Officer
is or was serving at the request of the Company as a director, officer, employee
or agent of another foreign or domestic corporation,

- 9 -



--------------------------------------------------------------------------------



 



partnership, joint venture, employee benefit plan, trust, or other enterprise,
or related to anything done or not done by the Officer in any such capacity,
whether or not the basis of the Proceeding is alleged action in an official
capacity as an officer or in any other capacity while serving as an officer of
the Company, as described above.
          (c) “Liability” means the obligation to pay a judgment, settlement,
penalty or fine (including an excise tax or penalty assessed with respect to an
employee benefit plan).
          (d) “Proceeding” means any threatened, pending or completed action,
suit, arbitration, alternative dispute mechanism, inquiry, administrative or
legislative hearing, investigation or any other actual, threatened or completed
proceeding, including any and all appeals, whether conducted by the Company or
any other party, whether civil, criminal, administrative, investigative, or
other, whether formal or informal, and in each case whether or not commenced
prior to the date of this Agreement, that relates to an Indemnifiable Event.
     Section 24. Descriptive Headings; Certain Interpretations.
          (a) The descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.
          (b) Except as otherwise expressly provided in this Agreement or as the
context otherwise requires, the following rules of interpretation apply to this
Agreement: (i) the singular includes the plural and the plural includes the
singular; (ii) “or” is used in the inclusive sense (and/or) and the words
“include” and “including,” and variations thereof, shall not be deemed to be
terms of limitation, but rather shall be deemed to be followed by the words
“without limitation”; (iii) a reference in this Agreement to a Section is to the
referenced Section of this Agreement; and (iv) “hereunder,” “hereof,” and words
of similar import shall be deemed references to this Agreement as a whole and
not to any particular Section or other provision.
     Section 25. Counterparts. This Agreement (and each amendment, modification
and waiver in respect of it) may be executed in any number of counterparts, and
each such counterpart hereof shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one instrument. Delivery of
an executed counterpart of a signature page of this Agreement (and each
amendment, modification and waiver in respect of it) by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
original counterpart of each such instrument.
[Remainder of page intentionally blank. Signature page follows.]

- 10 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first set forth above.

            KING PHARMACEUTICALS, INC.
      By:                          [Name of Officer]             

 